Citation Nr: 0901820	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 70 percent disabling.

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1967 to November 1970.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which granted service connection for PTSD, 
rated as 50 percent disabling, and denied service connection 
for a bilateral knee condition.

In September 2007 the Board remanded the veteran's claim for 
additional procedural and evidentiary development.  In an 
August 2008 rating decision, the VA Appeals Management Center 
(AMC) increased the veteran's PTSD disability rating to 70 
percent disabling.  The veteran and his representative have 
indicated continued dissatisfaction with this rating in 
subsequent correspondence.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  A 
supplemental statement of the case was issued in September 
2008 by the AMC, which continued the denial of the veteran's 
claims.  The case is once again before the Board. 

Clarification of issues on appeal

The veteran's claim of entitlement to service connection for 
a bilateral knee disability has heretofore been considered as 
a single issue.  Based on differing medical evidence 
pertaining to the veteran's knees, the Board is bifurcating 
the claim into two separate issues.  




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, chronic 
sleep impairment, isolation, avoidance, anhedonia, 
disturbances of mood and motivation, panic attacks, mild 
memory loss and persistent hallucinations.  

2.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's currently 
diagnosed right knee disability and his military service.

3.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has a left knee 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of he 
currently assigned 70 percent for the veteran's PTSD are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

2.  A right knee disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  A left knee disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD as well as service 
connection for a right and left knee disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In September 2007, the Board remanded the case to the AMC in 
order to provide the veteran notice with updated notice of 
the Veterans Claims Assistance Act of 2000 (VCAA) and to 
provide the veteran with VA examination for his PTSD and 
claimed knee disabilities.  The veteran's claims were then to 
be readjudicated. 

The record reveals that the AMC mailed the veteran a 
corrective VCAA notice letter in October 2007 and he was 
provided PTSD and orthopedic VA examinations in July 2008.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection and an increased rating 
in a letter from the AMC dated October 2, 2007, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service" and evidence that your service-connected has gotten 
worse.
 
Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced October 2007 letter, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

The October 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the October 2007 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced October 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the October 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the September 2008 SSOC, following the issuance of the 
October 2007 letter, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, service personnel records, VA outpatient 
medical records and has provided him with VA examinations.  

The veteran's accredited representative has advanced 
contentions concerning the alleged inadequacy of the July 
2008 VA orthopedic examination, particularly with respect to 
the left knee.  These contentions will be addressed in detail 
where appropriate below, but the Board wishes to make it 
clear that it finds the examination to be adequate and it 
will not remand these issues for another examination.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  



	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 70 percent 
disabling.

Relevant law and regulations 

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).   The 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

The veteran's service-connected PTSD is currently evaluated 
70 percent disabling.  The 70 percent disability rating was 
assigned by the AMC in August 2008 based on evidence of 
chronic sleep impairment, isolation, hypervigilance and 
occupational and social impairment.  For reasons explained in 
greater detail below, the Board concludes that a 100 percent 
or higher rating is not warranted.  

As was discussed in the law and regulations section above, a 
100 percent disability rating may be assigned for PTSD 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

In July 2008 the veteran underwent a VA examination which 
revealed that he was oriented to time and place.  The 
examiner described the veteran as "articulate and open about 
his concerns" and neatly dressed and groomed.  The 
examination report indicates that the veteran was oriented to 
time and place; his recent and remote memory were intact, 
and; he displayed no inappropriate behavior during the 
interview. 

The findings of the July 2008 VA examiner are congruent with 
the medical evidence of record, including the private 
treatment records and lay statements submitted by the 
veteran.  There is no evidence that the veteran experiences 
gross impairment in thought processes or communication, nor 
is there evidence of grossly inappropriate behavior.  As an 
example, a July 2003 report from L.G., M.D., documents that 
the veteran's communication is within normal limits and his 
thought process was appropriate.  

While there is medical evidence that the veteran suffers mild 
memory loss, such as forgetting names, directions and recent 
events, these symptoms are addressed in the veteran's 
currently assigned 70 percent disability rating.  [Indeed, 
mild memory loss is one of the criteria for a 30 percent 
rating for PTSD.]  In this case, there is no evidence that 
the veteran has memory loss for names of close relatives or 
his own name.  

There is also no evidence indicating that the veteran 
presents a persistent danger of hurting himself or others.  
Multiple treatment records document that the veteran 
struggles with anger but these records also indicate that he 
controls his temper well.  Specifically, the veteran has 
reported taking breaks or walking away from whatever angers 
him.  He has also denied suicidal and homicidal tendencies on 
multiple occasions.  See, e.g., a January 2004 VA treatment 
note indicating a "history of absolutely no violent 
behavior."

Multiple VA outpatient treatment records describe the veteran 
as fully oriented.  He is also described as neatly dressed 
and groomed on several occasions.  See, e.g., an April 2004 
psychiatry note.  Accordingly, the disorientation to time or 
place and intermittent inability to perform activities of 
daily living criteria have not been demonstrated. 

In July 2003, Dr. L.G. stated that the veteran does not 
suffer from delusions or hallucinations.  However, during the 
July 2008 VA examination the veteran indicated that he "upon 
waking he 'sees and hears' the experiences in Vietnam."  The 
Board finds that the persistent delusions or hallucinations 
criteria have arguably been demonstrated. 

In short, as described above, only one of the seven criteria 
necessary for a 100 percent rating for PTSD have been met.  
As noted in the law and regulations section above, in order 
to warrant a 100 percent disability rating for PTSD, the 
evidence must demonstrate total occupational and social 
impairment.  While not minimizing the veteran's PTSD 
symptomatology, the evidence of record indicates that he has 
been employed for the past 14 years and continues to attend 
church.  Such activities are hardly consistent with a total 
impairment of occupational and social functioning.  

The Board additionally observes that the veteran was assigned 
a GAF score of 52 by the July 2008 VA examination and Dr. 
L.G. in July 2002.  As noted above, a GAF score between 51 to 
60 reflect moderate symptoms, and are not indicative of 
symptoms such as gross impairment of thought processes. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.  

Therefore, based on a review of all the evidence, the Board 
concludes that an increased rating to 100 percent is not 
warranted. 

Fenderson considerations

The veteran's 70 percent disability rating for PTSD has been 
assigned as of the date of service connection, February 6, 
2003.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently assigned 70 percent.  The private treatment 
reports, VA examination, outpatient treatment records and the 
letters submitted by the veteran indicate the disability has 
remained relatively stable throughout the period.  Compare 
the findings of a January 2004 mental health clinic 
consultation ["Patient appears calm and polite.  Thought is 
logical and coherent.  Speech is regular.  Mood is slightly 
anxious."]  with those of the July 2008 examination [The 
patient was very pleasant, friendly, and cooperative with the 
interviewer.  He was quite articulate and open about his 
concerns.  Insight and judgment were good."    

There have been no medical findings and no other evidence 
which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.  Staged ratings are therefore not 
appropriate.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
  However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the veteran has been hospitalized at all for this 
disability. 

With respect to employment, the veteran has submitted 
multiple lay statements from coworkers that describe the 
veteran's frequent absences and irritability at work.  While 
the veteran's employment is certainly made difficult by his 
PTSD symptomatology, there is nothing in the record 
indicating that the veteran's PTSD creates any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the veteran's 
service-connected PTSD is not warranted.

2.  Entitlement to service connection for a right knee 
disability. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997). 

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis 

With respect to Hickson element (1), the veteran was 
diagnosed with degenerative joint disease of the right knee, 
status post right total knee replacement during a July 2008 
VA examination.  This is congruent with other medical 
evidence of record.  Accordingly, Hickson element (1) has 
been met. 

With respect to Hickson element (2), the veteran's service 
medical record do not show any knee injuries.  However, his 
service personnel records indicate that he served as a door 
gunner in Vietnam.  On several occasions the veteran has 
stated that he injured his knees during a rough landing.  
Specifically, the veteran has stated that he hit his right 
knee on the gun mount.  The Board finds that the veteran 
engaged in combat with an enemy within the meaning of 
38 U.S.C.A. § 1154(b) (West 2002).  Hickson element (2) is 
therefore satisfied to that extent.

With respect to crucial element (3), the veteran has 
submitted the opinion of L.V.L., D.O. in support of his 
claim.  In his opinion, Dr. L.V.L. indicated that the veteran 
suffered a right knee injury during service and continued to 
experience occasional swelling and pain until surgery was 
required in 1999.  Dr. L.V.L. concluded that the veteran's 
in-service injury set off a "cascade of events that have 
[led] to his current condition."

Evidence against the veteran's claim includes the July 2008 
VA examination report.  In her report, the VA examiner noted 
that there are no medical records documenting treatment for a 
right knee condition until 1999, a period of some 30 years 
after service.  The examiner opined that if the veteran's 
"knee condition was severe enough to cause a significantly 
disabling condition during that time period, the [veteran] 
would have sought treatment."  Based on the lack of 
chronicity, the examiner stated that "it is less likely than 
not that [the veteran's] right knee condition is related to 
his [military service]." 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons stated immediately below, 
the Board finds the medical opinion of the July 2008 VA 
examiner to be more probative than the January 2003 opinion 
of Dr. L.V.L.  

The July 2008 VA examiner's opinion is to the effect that any 
residuals of trauma in service would have manifested shortly 
after the veteran's injury and that such was not the case 
here.  This appears to be congruent with the evidence of 
record.  The veteran's service treatment records do not 
document any knee complaints, and the first medical evidence 
of treatment for the veteran's right knee comes from 1999, 
more than three decades after he separated from military 
service.

In contrast, the opinion of Dr. L.V.L. states that the 
veteran experienced occasional swelling and pain in his knee 
following separation.  However, there is no such medical 
evidence in the record.  Furthermore, Dr. L.V.L. does not 
explain the "cascade of events" that allegedly resulted in 
the veteran's current right knee disability.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the health care provider to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]  

In short, the Board places greater probative value on the 
opinion of the July 2008 VA examiner, who reviewed the 
veteran's records and provided detailed reasons for her 
findings, than it does on the opinion in favor of the 
veteran's claim.

To the extent that the veteran and his representative contend 
that a medical relationship exists between his right knee 
disability and his military service, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

In December 2008 the veteran's representative argued that the 
July 2008 examination was inadequate because it was conducted 
by a nurse practitioner instead of a medical doctor.  The 
Board disagrees.  As noted by the Court in Cox v. Nicholson, 
20 Vet. App. 563, 569 (2007); "A nurse practitioner [such as 
the one who examined the veteran in this case] having 
completed medical education and training . . . fits squarely 
into the requirement of section 3.159(a)(1) as one competent 
to provide diagnoses, statements, or opinions."  See also 
Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments].  Furthermore, the July 2008 VA 
examination, and the opinion included therein, were approved 
by L.B., M.D. a VA physician. 

The Board again observes that the combat presumption does not 
establish a medical nexus. See Libertine, supra.

The veteran appears to contend that he had a right knee 
disability continually after service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, concerning continuity of symptomatology.  However, in 
this case, as was noted by the VA examiner there are no 
complaints of right knee problems for many years after 
service.  The Board finds this large time gap to be 
significant. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case. Continuity of symptomatology after 
service is therefore not demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
veteran's right knee disability claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right knee disability. The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for a left knee 
disability. 

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Analysis 

With respect to Hickson element (1), the medical evidence of 
record does not indicate that the veteran currently has a 
left knee disability.  

Contrary to statements made by the veteran's representative 
to the effect that the veteran's left knee was not examiner 
in July 2008, it is clear that the July 2008 VA examiner 
examined the veteran's left knee and found no disability.  
The examiner specifically noted that there was no erythema, 
edema, increased warmth or effusion in the veteran's left 
knee.  The veteran's range of motion was normal without pain 
and unaffected by repetition and his knee was stable to varus 
and valgus force, negative for anterior drawer, posterior 
drawer, Lachman's testing and McMurray's testing. 

The report of the July 2008 VA examination is reflective of 
the entire body of medical evidence, which although 
documenting significant right knee problems is devoid of left 
knee complaints or diagnoses. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has presented 
no medical evidence which indicates that he has a left knee 
disability.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the veteran himself believes that he has a 
left knee disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the veteran's left knee 
claim, and it fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), the veteran has 
indicated that he injured his left knee in service.  Although 
there is no evidence of a left knee injury in the service 
treatment records, the veteran's service personnel records 
indicate that he participated in combat.  Accordingly, the 
veteran's statements will be sufficient to establish an in-
service injury.  See 38 C.F.R. § 3.304(d) (2008). Hickson 
element (2) has therefore been satisfied. 

With respect to element (3), in the absence of a current 
disability, it follows that a medical nexus is also lacking.  
The evidence of record, in fact, does not contain a medical 
statement attempting to link a left knee condition to the 
veteran's military service.  Accordingly, Hickson element (3) 
has not been met and the veteran's claim fails on this basis 
as well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disability, as Hickson elements (1) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied. 

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied. 



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


